Clarke, Justice.
Appellant Floyd Tyrone Coates, Jr., stabbed Terry Jones in the presence of three witnesses. The stab wounds resulted in Jones’ death. There was testimony that the victim tried to escape the appellant and that appellant chased him. Appellant admitted at trial that he had stabbed the victim after chasing him into a blind corner.1
In his appeal appellant brings one enumeration of error: that the evidence was insufficient to support the verdict. He argues that the verdict cannot stand because the state failed to prove a motive. Motive is not an essential element of the crime of malice murder. Darling v. State, 248 Ga. 485 (284 SE2d 260) (1981). Although motive may be relevant to the issues of intent and malice, it is not a separate element of the crime which must be proven by the state. The evidence was sufficient to meet the requirements of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime occurred on June 7, 1985. Appellant was indicted July 2, 1985. He was convicted of murder on August 12,1985, and sentenced to life imprisonment. The transcript was certified August 23, 1985. The notice of appeal was filed September 3, 1985. The appeal was docketed in this court September 20, 1985, and submitted for decision on November 1, 1985.